UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   March 3, 2006

                                      Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. ILANA DIAMOND ROVNER, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

No. 04-3985

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 00 CR 274
VICTOR NAJERA,
     Defendant-Appellant.                      Matthew F. Kennelly,
                                               Judge.

                                     ORDER
       Victor Najera pleaded guilty to conspiracy to distribute cocaine. See 21
U.S.C. § 846. In sentencing him, Judge Matthew F. Kennelly treated the guidelines
as mandatory in accordance with the law as it existed before United States v.
Booker, 543 U.S. 220 (2005). Following Booker, we ordered a limited remand,
pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so the judge
could inform us whether he would have sentenced Najera differently had he known
the sentencing guidelines were merely advisory.

      In response to our order, Judge Kennelly stated that he would have imposed
a lower sentence. We invited the parties to file position statements concerning the
appropriate disposition of the case. Only Najera has responded, and he concurs
with the district court that resentencing is appropriate. Accordingly, IT IS
ORDERED that Najera’s sentence is VACATED, and the case is REMANDED to
No. 03-2817                            Page 2

the district court for resentencing.